Title: To George Washington from Barrell &amp; Servanté, 31 August 1795
From: Barrell &amp; Servanté
To: Washington, George


          
            sir
            London 31 August 1795
          
          We have presumed to address this Circular to your Excellency as a Specimen of one of our recent Operrations We are forwarding the same to every part of Europe And as the great Object of our offices and the manifest tendency of all our Proceedings are to promote the prosperity of the United States We assure ourselves they will meet your approbation, and are therefore encouraged to Solicit the honour of your Countenance. We are with the highest respect sir Your most Obedt hume Servants
          
            Barrell & Servanté
          
        